Citation Nr: 1132265	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including face numbness on the left side, neck pain and a right trapezius muscle injury.  

2.  Entitlement to service connection for a psychiatric disability, including as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1982.

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified in support of his claims at a videoconference hearing held before the undersigned Veterans Law Judge in October 2008.  A transcript of the Veteran's hearing testimony is of record.

This case was previously before the Board in January 2009, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  There is no competent evidence of record relating any residuals of a head injury, including left-side facial numbness, neck pain and right trapezius muscle injury, to the Veteran's service in the military.

2.  There is no competent medical evidence of record relating the Veteran's psychiatric disability to his service in the military, or causally related to or aggravated by service-connected disability.



CONCLUSIONS OF LAW

1.  Residuals of a head injury, including left-side facial numbness, neck pain and right trapezius muscle injury, were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A psychiatric disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in November 2004 and January 2005, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence, as well as explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in July 2005.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the veteran's claim was filed prior to the effective date of the revised regulation.

Analysis

Residuals of a Head Injury

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of head injury, including left-side facial numbness, neck pain, and right trapezius muscle injury.  

The Veteran has not been diagnosed with traumatic brain injury.  In this regard, the Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of a head injury during his service.  Although the Veteran asserts that he had a head injury when he was in a motor vehicle accident in 1981, there are no service records confirming such an accident or treatment records indicating that he had a head injury.  The Board notes that at separation, the Veteran reported that he had experienced a head injury and dizziness, diagnosed as a contusion, but the Board points out that the Veteran denied experiencing headaches, loss of memory, problems with vision, periods of unconsciousness, and epilepsy.  Physical examination of his head at that time was normal; a neurological evaluation was also normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... ."). 

Likewise, post-service VA treatment records are negative for evidence of treatment for or a diagnosis of a head injury, or residuals thereof.  Although the Board acknowledges that the Veteran was evaluated after his service for hypersomnia, complaints of left-sided facial numbness, and problems with balance, the Veteran denied a history of seizures and memory problems; according to a May 2003 VA treatment record, the Veteran reported a history of a childhood head injury.  A December 2008 VA MRI was normal.  The Board notes that the Veteran did not relate his symptoms to his military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, at March 2009 VA examination, the neurological evaluation results indicate that the Veteran did not meet the criteria for a diagnosis of a traumatic brain injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  The VA examiner noted the lack of medical history and symptoms consistent with a head injury, or a traumatic brain injury; there was no evidence of neurological or cognitive limitation upon examination.  The VA examiner also noted that the Veteran's MRI results did not indicate evidence of a traumatic brain injury, and that his only indication of a head injury in service is his report of history at separation; the VA examiner noted that there was no evidence of treatment for any injury during the time period following the Veteran's alleged motor vehicle accident, that the Veteran reported that he first experienced symptoms in 2001 or 2002, and that the only other indication of a head injury was the Veteran's 2003 report of a childhood head injury in his VA treatment records.  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a traumatic brain injury, or any residuals thereof, during or as a result of his service in the military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose a head injury.  A head injury is not the type of disorder capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between this claimed disability and active service.  The Veteran's claim was limited to the his claim, his March 2009 VA examination report, and his hearing testimony and statements, and thus is of less probative value than his previous more contemporaneous, previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have residuals of a head injury which could be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of the evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric Disability

The Veteran claims entitlement to service connection for a psychiatric disability, including as secondary to his service-connected right knee disabilities.   Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a psychiatric disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran testified at his October 2008 hearing that his psychiatric disability began following service, as he had difficulty obtaining employment and in his daily life due to his right knee disabilities.  The Board acknowledges that the Veteran underwent a mental health consultation during his service, in January 1980, for failure to adjust to military life and an excessive desire to be discharged, but that the Veteran's service treatment records are otherwise negative for psychiatric complaints.  The Board notes that the Veteran did not report any complaints of depression, excessive worry, or nervousness during his military service, and his separation examination report indicates that a psychiatric evaluation was normal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his October 2008 hearing are not credible, as he did not report any related symptomatology and did not associate his psychiatric disability with his service-connected knee disabilities until he filed his claim for service connection in 2005.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  The Board notes that the first post-service documentation of treatment for his psychiatric complaints is not until 2003.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  At that time, in May 2003, the Veteran complained of fatigue, poor concentration, and feeling as though he was in a fog; the diagnosis was dysthymia.  The Board also notes that, at no point did the Veteran associate his psychiatric symptoms with his service-connected knee disabilities.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  See also Rucker, supra.   The Board also notes that none of the Veteran's treating providers have found that his current psychiatric disability is related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until he filed his claim.  Accordingly, the Board cannot conclude that a psychiatric disability is shown to have begun during or following his service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, the May 2009 VA examination report concluded that the Veteran's does not likely have a psychiatric disability which is causally related or aggravated by the Veteran's military service, including his service-connected right knee disabilities.   According to the May 2009 VA examiner, the Veteran does not meet the criteria for a DSM-IV diagnosis of a depressive disorder, and found that the Veteran did not have a psychiatric disability.  See Brammer, supra.   The VA examiner noted that the Veteran did not report symptoms of depression, and there was no evidence of psychiatric symptoms prior to the Veteran's evaluation.   The Board finds that the May 2009 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board again acknowledges that the Veteran is competent to report his current symptoms, but nonetheless finds that the Veteran has been shown to be less than credible.  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his claimed psychiatric disability and his active service, including his service-connected disabilities.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder).  The Veteran's claim was limited to his claim, the October 2008 Board hearing, and his May 2009 VA examination, and thus his statements have less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes; however, medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Accordingly, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden, supra. 

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


